Title: To George Washington from William Morris, 11 November 1787
From: Morris, William White
To: Washington, George



Dear Sir
Philadelphia 11th November 1787

I take this opportunity of returning you my most sincere thanks for the fusee you were so obliging as to send me & I shall allways remember with pleasure the time when I recieved a present from that Patriotick Chief, who at the head of a raw & undisciplined army defended his Country from the invasion of a Veteran band of Soldiers who were sent by one of the most powerfull Kingdoms of Europe to enslave us, but thanks to Heaven & to you Sir they were disappointed. Be assured Sir its being of American manufacture so far from lessening its value in my eyes heightens its value in them; as I am sure it would in those of any lover of his Country for a People who depend upon any Nation for the articles they consume can not be called entirely independant.
I dare say Sir it will give you some pleasure to hear that this State is likely to conform with the opinion of the Fœderal Convention in chusing a State Convention.
By the New con[s]titution Foreign Princes may see that the American chiefs are not only Warriors in the field but also (if I may be allowed the expression) Warriors in the Cabinet. Mama desires me to offer you & Mrs Washington her most respectfull compliments. Sir, I remain with the greatest respect Your obedient Servant

Wm Morris

